Case 2:20-cv-00189-JRG-RSP Document 46 Filed 03/01/21 Page 1 of 1 PageID #: 798




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

  FINALROD IP, LLC,                             §
                                                §
        Plaintiff / Counter-Defendant,          §
                                                §        Case No. 2:20-cv-00189-JRG-RSP
  v.                                            §
                                                §
  ENDURANCE LIFT SOLUTIONS, INC.,               §
                                                §
        Defendant / Counter-Plaintiff.          §
                                                §

                                             ORDER

        Counter-Defendant Finalrod IP, LLC (“Finalrod”) previously filed a Motion to Dismiss

 Pursuant to FRCP 12(b)(6) and to Strike Pursuant to FRCP 12(f) (“Motion”). (Dkt. No. 17.)

 Magistrate Judge Payne entered a Report and Recommendation (Dkt. No. 38), recommending

 denial of Finalrod’s Motion. Because no objections have been filed and because of the reasons set

 forth in the Report and Recommendation, the Recommendation is ADOPTED. It is therefore

 ORDERED that the Motion (Dkt. No. 17) is DENIED.

        So Ordered this
        Mar 1, 2021
